DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 5/07/2022. The amendments filed on 5/07/2022 are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 14, 16-18, 22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zettinig, O., et al., (“Data-driven estimation of cardiac electrical diffusivity from 12-lead ECG signals, Medical Image Analysis. Vol 18, 2014. P. 1361-1376) hereinafter Zettinig, in view of Kiranyaz, S., et al., (“Real-Time Patient-Specific ECG Classification by 1-D Convolutional Neural Networks,” IEEE Transactions on Biomedical Engineering. Vol 63(3), 2016. P. 664-675) hereinafter Kiranyaz, in view of Sharma et al. (U.S. Pub. No. 20150112182) hereinafter Sharma, in view of Harmouche, R., et al., (“Patient-specific model of a scoliotic torso for surgical planning,” Medical Imaging 2013: Image-Guided Procedures, Robotic Interventions, and Modelling. SPIE Medical Imaging, 2013. P. 1-7) hereinafter Harmouche, in further view of Zhang, J., (“Clinical Application of Electrocardiographic Imaging in Patients with Ischemic Cardiomyopathy, Early Repolarization Syndrome and Brugada Syndrome,” Washington University Open Scholarship. 2015. P. 1-132) hereinafter Zhang.    
Regarding claim 1, primary reference Zettinig teaches:
A method for personalizing a cardiac electrophysiology model for a patient (abstract, “a more complete personalization of cardiac EP”, page 1362, col 1, paragraph 2, “patient-specific electrophysiology in silico” describes the computerized cardiac electrophysiology model) comprising:
receiving medical image data and electrophysiological measurements of the patient (page 1362, 1.2.3. Models of electrocardiogram and torso potential, paragraphs 1-2, A non-invasive alternative is to back-project electrical potentials measured at the body surface in the form of electrocardiograms (ECG)”; page 1363, 1.3. Aim of the Study, this section describes the personalization of models from a 12-lead ECG signal which is considered to be an electrophysiological measurement of the patient; page 1363, 2.1. Patient-specific model of cardiac anatomy, describes the automatically estimate heart morphology from magnetic resonance images and generating an anatomical model; page 1363, 2.2. Fast forward model of cardiac electrocardiogram; page 1365, 2.2.3. Electrocardiogram calculation, describes the computed ECG signals which are considered to be electrophysiological measurements of the patient; page 1366, 3. Experiments and results and 3.1. Evaluation of the proposed forward model, page 1368-1369, 3.2. Evaluation of the proposed data-driven estimation framework, specifically 3.2.1. Experimental protocol and 3.2.3. Uncertainty analysis in cardiac diffusion parameters, which describe measurements for the ECG data); and 
generating patient-specific anatomical heart and atlas-based torso models from medical image data of the patient (page 1362, 1.2.1. Models of cardiac action potential and 1.2.3. Models of electrocardiogram and torso potential, provide an overview of the anatomical models; page 1363, 2.1. Patient-specific model of cardiac anatomy, describes the automatically estimate heart morphology from magnetic resonance images and generating an anatomical model. Page 1367, 3.1.1. Quantitative evaluation and convergence analysis of torso mapping and 3.1.2. Parameter evaluation of complete forward model; page 1368, 3.1.3. Analysis of computational efficiency, “anatomical model creation”; figures 2 and 3 show heart and torso anatomical models created); and
personalizing a computational cardiac electrophysiology model using a machine-learning personalization procedure and generating as output patient-specific values for a parameter of the computational cardiac electrophysiology model (page 1362, 1.2.2. Model Personalization, provides an overview of personalization technology for cardiac electrophysiology models. See also 1.2.3. Models of electrocardiogram and torso potential; page 1363, 1.3. Aim of the study, the myocardial diffusion and heart electrical diffusivity are considered to be the parameter of computational cardiac electrophysiology; pages 1363-1365, 2.2.1. LBM-EP: Lattice-Boltzmann model of myocardium transmembrane potentials, “transmembrane potential (TMP) throughout the myocardium” and the model formulates electrical diffusion across the fiber directions; pages 1365-1366, 2.3. Data-driven estimation of myocardium EP diffusion, through 2.4. Implementation, describes the estimation of diffusion parameters which is considered to be the patient-specific parameter. Page 1367-1368, 3.1.2. Parameter evaluation of complete forward model, describes how different parameters influence the modeling of the output feature space of a particular cardiac model; on pages 1368-1372, in the section of 3.2. Evaluation of the proposed data-driven estimation framework, the experimental protocol and the evaluation using a machine-learning personalization procedure (see page 1370, 3.2.3. Evaluation on synthetic data) figure 14 shows the regressed surfaces for each of the diffusion parameters visualized including myocardial diffusion. Section 3.2.4. Evaluation on real DCM cases, describes the evaluation of the machine learning personalization model with the clinical ECG data for 19 dilated cardiomyopathy patients. Figure 17 shows the simulated ECG chest leads based on the personalized model with the actual measured results), 
wherein the parameter of the computational cardiac electrophysiology model corresponds to a spatially varying electrical cardiac tissue property (page 1364, col 1, paragraph 1, “electrical diffusion is formulated anisotropically” which is spatially varying across different directions; page 1365, col 1, paragraph 1, “The collision matrix A relaxes the distribution function fi toward the local value of the potential v and is defined such that anisotropic fiber-related diffusion is taken into account”;  page 1366, 2.3. Data-driven estimation of myocardium EP diffusion; page 1367 3.1.2. Parameter evaluation of complete forward model, “First, the forward model was run with myocardium diffusion cMyo ranging from 100 to 1000 mm2/s, LV and RV diffusivity were fixed”, “As illustrated in Fig. 9b, an almost linear dependence of the electrical axis on endocardial diffusion was observed. This was also expected, as diffusion differences in the Purkinje fibers intuitively change the depolarization pattern”, “linear dependence of DQRS on myocardial diffusion, and linear dependence of a on LV/RV endocardial diffusion”; pages 1368-1369, 3.2.1. Experimental protocol; pages 1370-1372, 3.2.3. Evaluation on synthetic data, diffusion parameters are personalized on the myocardium and left and right ventricles which are considered to be spatially variant cardiac tissues; page 1372, 3.2.4. Evaluation on real DCM cases, “estimated diffusion coefficeints based on measured QRS duration and electrical axis. With the parameters spatially variant as the myocardium, left ventricle, and right ventricle. Pages 1373-1374 further describe the diffusion parameters calculated and the use of the personalized model to determine ECG figures as shown in figure 17. See specifically 1374, col 1, paragraphs 2-4 such as “It has been shown in this paper that QRS duration varies linearly with myocardial diffusion (cMyo), while the electrical axis varies linearly with increasing left endocardial diffusion (cLV ) when the right endocardial diffusion (cRV ) is decreased at the same time such that their sum is constant”).
Primary reference Zettinig fails to teach:
receiving an electrocardiography (ECG) trace of the patient; and 
using a trained neural network, the trained neural network receiving as input the ECG trace and generating as output classification parameters
However, the analogous art of Kiranyaz of a patient-specific electrocardiogram (ECG) classification system using neural networks (abstract) teaches:
receiving an electrocardiography (ECG) trace of the patient (page 665, II. ECG Data Processing, “ECG datasets” including “continuous ECG signals” are the inputs for the convolutional neural network as shown in figure 1 and the raw data of the ECG (centered around a point) is directly input to the neural network; A 5-min segment of the patient ECG data is utilized for neural network inputs; page 666, III. Adaptive 1-D, through page 669 describe the aspects of the convolutional neural network; page 669, IV. Experimental Results, through page 670 in which the beats from the patient’s ECG are the input for the neural network; page 671 describe the sampling resolution of the beats for patients which describe the sampling of the ECG inputs; figure 5 shows 5-beat intervals of the ECG trace); and 
using a trained neural network, the trained neural network receiving as input the ECG trace and generating as output classification parameters (page 665, II. ECG Data Processing, “ECG datasets” including “continuous ECG signals” are the inputs for the convolutional neural network as shown in figure 1 and the raw data of the ECG (centered around a point) is directly input to the neural network; A 5-min segment of the patient ECG data is utilized for neural network inputs; page 666, III. Adaptive 1-D, through page 669 describe the aspects of the convolutional neural network; page 669, IV. Experimental Results, through page 670 in which the beats from the patient’s ECG are the input for the neural network; page 671 describe the sampling resolution of the beats for patients which describe the sampling of the ECG inputs; figure 5 shows 5-beat intervals of the ECG trace)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig to incorporate the use of an electrocardiography (ECG) trace as an input for a neural network classifier as taught by Kiranyaz because extracting several features, especially in the transform domains along with the postprocessing methods such as PCA may significantly increase the computational complexity of the overall process, and this may hinder them from the usage in light-weight applications (e.g., mobile or wearable health monitoring devices) or for the classification of large ECG records such as Holter registers (page 665, col 1, paragraph 1). Furthermore, the approach can classify each heart beat with any sampling rate; therefore, voiding the need for any manual feature extraction and postprocessing as well as can learn to extract patient-specific features, while the MLP layers perform the classification task to produce the final class vectors of each beat (page 665, col 1, paragraph 2).
Primary reference Zettinig further fails to teach:
Using a trained deep neural network (DNN)
However, the analogous art of Sharma of a feature extraction and modelling system for medical images using a trained deep neural network (abstract) teaches:
Using a trained deep neural network (DNN) ([0007]; see [0034] teaches to extracting features from medical image data, which teaches to primary reference Zettinig. Although it teaches to specifically anatomical features related to the physical cardiac function rather than electrophysiological, one would expect similar results in optimizing the machine learning system of Zettinig with the trained deep learning neural network of Sharma; [0041], “deep learning”; [0081], “a regressor trained using a deep neural network”; [0082], “using trained deep neural networks applied directly to medical image data of the patient” as shown in figure 10; [0084]; [0085]-[0088], the rained deep neural network parameter space determination is described; [0089]-[0096] as well as figure 12 describe the use of training images to determine the parameter set for the deep neural network based on the received medical image data; [0097]-[0099])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig and Kiranyaz to incorporate the use of specifically a trained deep neural network as taught by Sharma because using a machine-learning algorithm such as a trained deep neural network can learn the complex mapping between input parameters and the output quantity of interest which learns mapping from training data ([0024]) without requiring the previous extraction of features from an image ([0096]). 
Primary reference Zettinig further fails to teach:
further comprising generating patient-specific anatomical torso models from medical image data of the patient
However, the analogous art of Harmouche of a patient-specific model of a torso using magnetic resonance images (abstract) teaches:
further comprising generating patient-specific anatomical torso models from medical image data of the patient (pages 2-4, Materials and Methods, and figure 1 shows the surface topography of the torso that is generated from personalized MRI, x-ray, and surface topography data image data of a patient and teaches to Zettinig pages 1374-1375¸ 4.2. Perspectives which indicates that more imaging data could be used to generate a patient specific torso model rather than using an atlas)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Kiranyaz and Sharma to incorporate the use of patient-specific torso model as taught by Harmouche because specifically modelling soft tissue structures within the torso region can better predict outcomes of associated medical procedures and produce more accurate modelling inputs (page 1, Introduction). 
Primary reference Zettinig further fails to teach:
The trained DNN receiving as input the patient-specific anatomical heart and torso models
However, the analogous art of Zhang of an electrocardiographic imaging system (pages 1-2) teaches: 
The computational algorithm receiving as input the patient-specific anatomical heart and torso models (pages 2-3, and figure 1-1, the “Heart-Torso Geometry” are input in the CADIS (ECGI Software) which uses computational algorithm to output patient-specific electrophysiological data; pages 9-10, 2.3.3. Noninvasive Mapping; page 66, 3.3.2. Noninvasive Mapping; page 112, “With sophisticated signal processing and machine learning algorithms, ECGI should be able to handle electrogram fractionation/late potential analysis and far-filed potential detection with faster computing and higher accuracy”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Kiranyaz, Sharma, and Harmouche to incorporate the reception of heart and torso models as input to the computational algorithm as taught by Zhang because ECGI overcomes the limitations of conventional ECG by providing physiologically relevant information about cardiac electrical activity and reconstructing the actual spatial properties on the surface of the heart (Zhang, page 2, paragraph 1). 
Regarding claim 3, the combined references of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang teach all of the limitations of claim 1. Primary reference Zettinig further teaches:
further comprising:
generating a visualization of the patient-specific values for the parameter of the computational cardiac electrophysiology model on the patient-specific anatomical heart model (figure 2 shows the EP domains on the cardiac electrophysiology model. This corresponds to the calculated diffusion coefficients for the myocardium, left ventricle and the right ventricle; see also the following citations for further descriptions of the patient-specific parameter values page 1364, col 1, paragraph 1, “electrical diffusion is formulated anisotropically” which is spatially varying across different directions; page 1365, col 1, paragraph 1, “The collision matrix A relaxes the distribution function fi toward the local value of the potential v and is defined such that anisotropic fiber-related diffusion is taken into account”;  page 1366, 2.3. Data-driven estimation of myocardium EP diffusion; page 1367 3.1.2. Parameter evaluation of complete forward model, “First, the forward model was run with myocardium diffusion cMyo ranging from 100 to 1000 mm2/s, LV and RV diffusivity were fixed”, “As illustrated in Fig. 9b, an almost linear dependence of the electrical axis on endocardial diffusion was observed. This was also expected, as diffusion differences in the Purkinje fibers intuitively change the depolarization pattern”, “linear dependence of DQRS on myocardial diffusion, and linear dependence of a on LV/RV endocardial diffusion”; pages 1368-1369, 3.2.1. Experimental protocol; pages 1370-1372, 3.2.3. Evaluation on synthetic data, diffusion parameters are personalized on the myocardium and left and right ventricles which are considered to be spatially variant cardiac tissues; page 1372, 3.2.4. Evaluation on real DCM cases, “estimated diffusion coefficeints based on measured QRS duration and electrical axis. With the parameters spatially variant as the myocardium, left ventricle, and right ventricle. Pages 1373-1374 further describe the diffusion parameters calculated and the use of the personalized model to determine ECG figures as shown in figure 17. See specifically 1374, col 1, paragraphs 2-4 such as “It has been shown in this paper that QRS duration varies linearly with myocardial diffusion (cMyo), while the electrical axis varies linearly with increasing left endocardial diffusion (cLV ) when the right endocardial diffusion (cRV ) is decreased at the same time such that their sum is constant”).
Regarding claim 4, the combined references of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang teach all of the limitations of claim 1. Primary reference Zettinig further teaches:
further comprising: 
simulating transmembrane potentials at a plurality of locations in the patient- specific anatomical heart model using the personalized computational cardiac electrophysiology model (page 1363, 2.2.1. LBM-EP: Lattice-Boltzmann model of myocardium transmembrane potentials, Cardiac EP is computed according to the phenomenological mono-domain model proposed by Mitchell and Schaeffer (2003), which describes the normalized transmembrane potential (TMP) throughout the myocardium with the following equation: see equation (1) and figure 2, “heart potentials”; page 1366, 2.4. Implementation, simulation of transmembrane and extracellular potentials).
Regarding claim 5, the combined references of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang teach all of the limitations of claim 4. Primary reference Zettinig further teaches:
calculating body surface potentials at a plurality of locations on the patient- specific anatomical torso model based on the simulated transmembrane potentials (page 1362, 1.2.2. Model personalization; page 1365, 2.2.2. Boundary element model of torso potentials, “For the propagation of electrical potentials through the body, it is necessary to estimate cardiac extracellular potentials from the TMP”; page 1365, 2.2.3. Electrocardiogram calculation; note that the Harmouche reference teaches to a patient-specific anatomical torso model); and 
generating a simulated ECG signal based on the body surface potentials (page 1365, 2.2.3. Electrocardiogram calculation, from the potentials at the torso, the standard Einthoven, Goldberger, and Wilson leads are computed; pages 1365-1366, 2.3. Data-driven estimation of myocardium EP diffusion, page 1366, 2.4. Implementation; page 1368, 3.1.3. Analysis of computational efficiency; page 1372, 3.2.4. Evaluation on real DCM cases, figure 17 shows the simulated ECG chest leads based on the body surface potentials and forward model).
Regarding claim 6, the combined references of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang teach all of the limitations of claim 5. Primary reference Zettinig further teaches:
generating at least one of a visualization of the simulated transmembrane potentials on the patient-specific anatomical heart model or a visualization of the calculated body surface potentials on the patient-specific anatomical torso model (page 1363, 2.2. Fast forward model of cardiac electrocardiogram; page 1363, 2.2.1. LBM-EP: Lattice-Boltzmann model of myocardium transmembrane potentials; page 1368, 3.1.3. Analysis of computational efficiency; page 1372-1373, 4.1. Discussion, “. For the mapping of potentials onto the body surface, an atlas of torso geometry was employed as 3D images of patient upper body were not available. The manual registration of the atlas against 2D contours outlined in the three sagittal, axial and longitudinal planes was performed by an expert“; figure 1 shows both the “heart potentials” on a patient-specific heart model as well as the “body surface potentials” with ECG electrode positions on the anatomical torso model. This model would be patient specific in the combined invention with the teachings of Harmouch as applied to claim 2 above).
Regarding claim 14, primary reference Zettinig teaches:
An apparatus for personalizing a cardiac electrophysiology model for a patient (abstract, “a more complete personalization of cardiac EP”, page 1362, col 1, paragraph 2, “patient-specific electrophysiology in silico” describes the computerized cardiac electrophysiology model), comprising:
a processor (page 1368, 3.1.3. Analysis of computational efficiency, paragraph 1); and 
receiving medical image data and electrophysiological measurements of the patient (page 1362, 1.2.3. Models of electrocardiogram and torso potential, paragraphs 1-2, A non-invasive alternative is to back-project electrical potentials measured at the body surface in the form of electrocardiograms (ECG)”; page 1363, 1.3. Aim of the Study, this section describes eh personalization of models from a 12-lead ECG signal which is considered to be an electrophysiological measurement of the patient; page 1363, 2.1. Patient-specific model of cardiac anatomy, describes the automatically estimate heart morphology from magnetic resonance images and generating an anatomical model; page 1363, 2.2. Fast forward model of cardiac electrocardiogram; page 1365, 2.2.3. Electrocardiogram calculation, describes the computed ECG signals which are considered to be electrophysiological measurements of the patient; page 1366, 3. Experiments and results and 3.1. Evaluation of the proposed forward model, page 1368-1369, 3.2. Evaluation of the proposed data-driven estimation framework, specifically 3.2.1. Experimental protocol and 3.2.3. Uncertainty analysis in cardiac diffusion parameters, which describe measurements for the ECG data); 
generating patient-specific anatomical heart and atlas-based torso models from medical image data of the patient (page 1362, 1.2.1. Models of cardiac action potential and 1.2.3. Models of electrocardiogram and torso potential, provide an overview of the anatomical models; page 1363, 2.1. Patient-specific model of cardiac anatomy, describes the automatically estimate heart morphology from magnetic resonance images and generating an anatomical model. Page 1367, 3.1.1. Quantitative evaluation and convergence analysis of torso mapping and 3.1.2. Parameter evaluation of complete forward model; page 1368, 3.1.3. Analysis of computational efficiency, “anatomical model creation”; figures 2 and 3 show heart and torso anatomical models created); and
personalizing a computational cardiac electrophysiology model using a machine learning personalization procedure and generating as output patient-specific values for a parameter of the computational cardiac electrophysiology model (page 1362, 1.2.2. Model Personalization, provides an overview of personalization technology for cardiac electrophysiology models. See also 1.2.3. Models of electrocardiogram and torso potential; page 1363, 1.3. Aim of the study, the myocardial diffusion and heart electrical diffusivity are considered to be the parameter of computational cardiac electrophysiology; pages 1363-1365, 2.2.1. LBM-EP: Lattice-Boltzmann model of myocardium transmembrane potentials, “transmembrane potential (TMP) throughout the myocardium” and the model formulates electrical diffusion across the fiber directions; pages 1365-1366, 2.3. Data-driven estimation of myocardium EP diffusion, through 2.4. Implementation, describes the estimation of diffusion parameters which is considered to be the patient-specific parameter. Page 1367-1368, 3.1.2. Parameter evaluation of complete forward model, describes how different parameters influence the modeling of the output feature space of a particular cardiac model; on pages 1368-1372, in the section of 3.2. Evaluation of the proposed data-driven estimation framework, the experimental protocol and the evaluation using a machine-learning personalization procedure (see page 1370, 3.2.3. Evaluation on synthetic data) figure 14 shows the regressed surfaces for each of the diffusion parameters visualized including myocardial diffusion. Section 3.2.4. Evaluation on real DCM cases, describes the evaluation of the machine learning personalization model with the clinical ECG data for 19 dilated cardiomyopathy patients. Figure 17 shows the simulated ECG chest leads based on the personalized model with the actual measured results), 
wherein the parameter of the computational cardiac electrophysiology model corresponds to a spatially varying electrical cardiac tissue property (page 1364, col 1, paragraph 1, “electrical diffusion is formulated anisotropically” which is spatially varying across different directions; page 1365, col 1, paragraph 1, “The collision matrix A relaxes the distribution function fi toward the local value of the potential v and is defined such that anisotropic fiber-related diffusion is taken into account”;  page 1366, 2.3. Data-driven estimation of myocardium EP diffusion; page 1367 3.1.2. Parameter evaluation of complete forward model, “First, the forward model was run with myocardium diffusion cMyo ranging from 100 to 1000 mm2/s, LV and RV diffusivity were fixed”, “As illustrated in Fig. 9b, an almost linear dependence of the electrical axis on endocardial diffusion was observed. This was also expected, as diffusion differences in the Purkinje fibers intuitively change the depolarization pattern”, “linear dependence of DQRS on myocardial diffusion, and linear dependence of a on LV/RV endocardial diffusion”; pages 1368-1369, 3.2.1. Experimental protocol; pages 1370-1372, 3.2.3. Evaluation on synthetic data, diffusion parameters are personalized on the myocardium and left and right ventricles which are considered to be spatially variant cardiac tissues; page 1372, 3.2.4. Evaluation on real DCM cases, “estimated diffusion coefficients based on measured QRS duration and electrical axis. With the parameters spatially variant as the myocardium, left ventricle, and right ventricle. Pages 1373-1374 further describe the diffusion parameters calculated and the use of the personalized model to determine ECG figures as shown in figure 17. See specifically 1374, col 1, paragraphs 2-4 such as “It has been shown in this paper that QRS duration varies linearly with myocardial diffusion (cMyo), while the electrical axis varies linearly with increasing left endocardial diffusion (cLV ) when the right endocardial diffusion (cRV ) is decreased at the same time such that their sum is constant”).
Primary reference Zettinig fails to teach:
Receiving an electrocardiography (ECG) trace of the patient; and 
Using a trained neural network, the trained neural network receiving as input the ECG trace and generating as output classification parameters
However, the analogous art of Kiranyaz of a patient-specific electrocardiogram (ECG) classification system using neural networks (abstract) teaches:
receiving an electrocardiography (ECG) trace of the patient (page 665, II. ECG Data Processing, “ECG datasets” including “continuous ECG signals” are the inputs for the convolutional neural network as shown in figure 1 and the raw data of the ECG (centered around a point) is directly input to the neural network; A 5-min segment of the patient ECG data is utilized for neural network inputs; page 666, III. Adaptive 1-D, through page 669 describe the aspects of the convolutional neural network; page 669, IV. Experimental Results, through page 670 in which the beats from the patient’s ECG are the input for the neural network; page 671 describe the sampling resolution of the beats for patients which describe the sampling of the ECG inputs; figure 5 shows 5-beat intervals of the ECG trace); and 
using a trained neural network, the trained neural network receiving as input the ECG trace and generating as output classification parameters (page 665, II. ECG Data Processing, “ECG datasets” including “continuous ECG signals” are the inputs for the convolutional neural network as shown in figure 1 and the raw data of the ECG (centered around a point) is directly input to the neural network; A 5-min segment of the patient ECG data is utilized for neural network inputs; page 666, III. Adaptive 1-D, through page 669 describe the aspects of the convolutional neural network; page 669, IV. Experimental Results, through page 670 in which the beats from the patient’s ECG are the input for the neural network; page 671 describe the sampling resolution of the beats for patients which describe the sampling of the ECG inputs; figure 5 shows 5-beat intervals of the ECG trace)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig to incorporate the use of an electrocardiography (ECG) trace as an input for a neural network classifier as taught by Kiranyaz because extracting several features, especially in the transform domains along with the postprocessing methods such as PCA may significantly increase the computational complexity of the overall process, and this may hinder them from the usage in light-weight applications (e.g., mobile or wearable health monitoring devices) or for the classification of large ECG records such as Holter registers (page 665, col 1, paragraph 1). Furthermore, the approach can classify each heart beat with any sampling rate; therefore, voiding the need for any manual feature extraction and postprocessing as well as can learn to extract patient-specific features, while the MLP layers perform the classification task to produce the final class vectors of each beat (page 665, col 1, paragraph 2).
Primary reference Zettinig further fails to teach:
a memory storing computer program instructions, which when executed by the processor cause the processor to perform operations comprising: 
using a trained deep neural network (DNN)
However, the analogous art of Sharma of a feature extraction and modelling system for medical images using a trained deep neural network (abstract) teaches:
a memory storing computer program instructions, which when executed by the processor cause the processor to perform operations ([0101], “memory 1410 when execution of the computer program instructions is desired.”) comprising: 
using a trained deep neural network (DNN) ([0007]; see [0034] teaches to extracting features from medical image data, which teaches to primary reference Zettinig. Although it teaches to specifically anatomical features related to the physical cardiac function rather than electrophysiological, one would expect similar results in optimizing the machine learning system of Zettinig with the trained deep learning neural network of Sharma; [0041], “deep learning”; [0081], “a regressor trained using a deep neural network”; [0082], “using trained deep neural networks applied directly to medical image data of the patient” as shown in figure 10; [0084]; [0085]-[0088], the rained deep neural network parameter space determination is described; [0089]-[0096] as well as figure 12 describe the use of training images to determine the parameter set for the deep neural network based on the received medical image data; [0097]-[0099]), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig and Kiranyaz to incorporate the use of specifically a trained deep neural network as taught by Sharma because using a machine-learning algorithm such as a trained deep neural network can learn the complex mapping between input parameters and the output quantity of interest which learns mapping from training data ([0024]) without requiring the previous extraction of features from an image ([0096]). 
Primary reference Zettinig further fails to teach:
further comprising generating patient-specific anatomical torso models from medical image data of the patient
However, the analogous art of Harmouche of a patient-specific model of a torso using magnetic resonance images (abstract) teaches:
further comprising generating patient-specific anatomical torso models from medical image data of the patient (pages 2-4, Materials and Methods, and figure 1 shows the surface topography of the torso that is generated from personalized MRI, x-ray, and surface topography data image data of a patient and teaches to Zettinig pages 1374-1375¸ 4.2. Perspectives which indicates that more imaging data could be used to generate a patient specific torso model rather than using an atlas)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Kiranyaz and Sharma to incorporate the use of patient-specific torso model as taught by Harmouche because specifically modelling soft tissue structures within the torso region can better predict outcomes of associated medical procedures and produce more accurate modelling inputs (page 1, Introduction). 
Primary reference Zettinig further fails to teach:
The trained DNN receiving as input the patient-specific anatomical heart and torso models
However, the analogous art of Zhang of an electrocardiographic imaging system (pages 1-2) teaches: 
The computational algorithm receiving as input the patient-specific anatomical heart and torso models (pages 2-3, and figure 1-1, the “Heart-Torso Geometry” are input in the CADIS (ECGI Software) which uses computational algorithm to output patient-specific electrophysiological data; pages 9-10, 2.3.3. Noninvasive Mapping; page 66, 3.3.2. Noninvasive Mapping; page 112, “With sophisticated signal processing and machine learning algorithms, ECGI should be able to handle electrogram fractionation/late potential analysis and far-filed potential detection with faster computing and higher accuracy”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Kiranyaz, Sharma, and Harmouche to incorporate the reception of heart and torso models as input to the computational algorithm as taught by Zhang because ECGI overcomes the limitations of conventional ECG by providing physiologically relevant information about cardiac electrical activity and reconstructing the actual spatial properties on the surface of the heart (Zhang, page 2, paragraph 1). 
Regarding claim 16, the combined references of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang teach all of the limitations of claim 14. Primary reference Zettinig further teaches:
wherein the operations further comprise:
generating a visualization of the patient-specific values for the parameter of the computational cardiac electrophysiology model on the patient-specific anatomical heart model (figure 2 shows the EP domains on the cardiac electrophysiology model. This corresponds to the calculated diffusion coefficients for the myocardium, left ventricle and the right ventricle; see also the following citations for further descriptions of the patient-specific parameter values page 1364, col 1, paragraph 1, “electrical diffusion is formulated anisotropically” which is spatially varying across different directions; page 1365, col 1, paragraph 1, “The collision matrix A relaxes the distribution function fi toward the local value of the potential v and is defined such that anisotropic fiber-related diffusion is taken into account”;  page 1366, 2.3. Data-driven estimation of myocardium EP diffusion; page 1367 3.1.2. Parameter evaluation of complete forward model, “First, the forward model was run with myocardium diffusion cMyo ranging from 100 to 1000 mm2/s, LV and RV diffusivity were fixed”, “As illustrated in Fig. 9b, an almost linear dependence of the electrical axis on endocardial diffusion was observed. This was also expected, as diffusion differences in the Purkinje fibers intuitively change the depolarization pattern”, “linear dependence of DQRS on myocardial diffusion, and linear dependence of a on LV/RV endocardial diffusion”; pages 1368-1369, 3.2.1. Experimental protocol; pages 1370-1372, 3.2.3. Evaluation on synthetic data, diffusion parameters are personalized on the myocardium and left and right ventricles which are considered to be spatially variant cardiac tissues; page 1372, 3.2.4. Evaluation on real DCM cases, “estimated diffusion coefficeints based on measured QRS duration and electrical axis. With the parameters spatially variant as the myocardium, left ventricle, and right ventricle. Pages 1373-1374 further describe the diffusion parameters calculated and the use of the personalized model to determine ECG figures as shown in figure 17. See specifically 1374, col 1, paragraphs 2-4 such as “It has been shown in this paper that QRS duration varies linearly with myocardial diffusion (cMyo), while the electrical axis varies linearly with increasing left endocardial diffusion (cLV ) when the right endocardial diffusion (cRV ) is decreased at the same time such that their sum is constant”).
Regarding claim 17, the combined references of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang teach all of the limitations of claim 14. Primary reference Zettinig further teaches:
wherein the operations further comprise: 
simulating transmembrane potentials at a plurality of locations in the patient-specific anatomical heart model using the personalized computational cardiac electrophysiology model (page 1363, 2.2.1. LBM-EP: Lattice-Boltzmann model of myocardium transmembrane potentials, Cardiac EP is computed according to the phenomenological mono-domain model proposed by Mitchell and Schaeffer (2003), which describes the normalized transmembrane potential (TMP) throughout the myocardium with the following equation: see equation (1) and figure 2, “heart potentials”; page 1366, 2.4. Implementation, simulation of transmembrane and extracellular potentials).
Regarding claim 18, the combined references of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang teach all of the limitations of claim 17. Primary reference Zettinig further teaches:
wherein the operations further comprise:
calculating body surface potentials at a plurality of locations on the patient- specific anatomical torso model based on the simulated transmembrane potentials (page 1362, 1.2.2. Model personalization; page 1365, 2.2.2. Boundary element model of torso potentials, “For the propagation of electrical potentials through the body, it is necessary to estimate cardiac extracellular potentials from the TMP”; page 1365, 2.2.3. Electrocardiogram calculation; note that the Harmouche reference teaches to a patient-specific anatomical torso model); and 
generating a simulated ECG signal based on the body surface potentials (page 1365, 2.2.3. Electrocardiogram calculation, from the potentials at the torso, the standard Einthoven, Goldberger, and Wilson leads are computed; pages 1365-1366, 2.3. Data-driven estimation of myocardium EP diffusion, page 1366, 2.4. Implementation; page 1368, 3.1.3. Analysis of computational efficiency; page 1372, 3.2.4. Evaluation on real DCM cases, figure 17 shows the simulated ECG chest leads based on the body surface potentials and forward model).
Regarding claim 22, primary reference Zettinig teaches:
A non-transitory computer readable medium storing computer program instructions for personalizing a cardiac electrophysiology model for a patient, the computer program instructions when executed by a processor cause the processor to perform operations (abstract, “a more complete personalization of cardiac EP”, page 1362, col 1, paragraph 2, “patient-specific electrophysiology in silico” describes the computerized cardiac electrophysiology model) comprising:
receiving medical image data and electrophysiological measurements of the patient (page 1362, 1.2.3. Models of electrocardiogram and torso potential, paragraphs 1-2, A non-invasive alternative is to back-project electrical potentials measured at the body surface in the form of electrocardiograms (ECG)”; page 1363, 1.3. Aim of the Study, this section describes eh personalization of models from a 12-lead ECG signal which is considered to be an electrophysiological measurement of the patient; page 1363, 2.1. Patient-specific model of cardiac anatomy, describes the automatically estimate heart morphology from magnetic resonance images and generating an anatomical model; page 1363, 2.2. Fast forward model of cardiac electrocardiogram; page 1365, 2.2.3. Electrocardiogram calculation, describes the computed ECG signals which are considered to be electrophysiological measurements of the patient; page 1366, 3. Experiments and results and 3.1. Evaluation of the proposed forward model, page 1368-1369, 3.2. Evaluation of the proposed data-driven estimation framework, specifically 3.2.1. Experimental protocol and 3.2.3. Uncertainty analysis in cardiac diffusion parameters, which describe measurements for the ECG data); 
generating patient-specific anatomical heart and atlas-based torso models from medical image data of the patient (page 1362, 1.2.1. Models of cardiac action potential and 1.2.3. Models of electrocardiogram and torso potential, provide an overview of the anatomical models; page 1363, 2.1. Patient-specific model of cardiac anatomy, describes the automatically estimate heart morphology from magnetic resonance images and generating an anatomical model. Page 1367, 3.1.1. Quantitative evaluation and convergence analysis of torso mapping and 3.1.2. Parameter evaluation of complete forward model; page 1368, 3.1.3. Analysis of computational efficiency, “anatomical model creation”; figures 2 and 3 show heart and torso anatomical models created); and
personalizing a computational cardiac electrophysiology model by using a machine learning personalization procedure and generating as output patient specific values for a parameter of the computational cardiac electrophysiology model (page 1362, 1.2.2. Model Personalization, provides an overview of personalization technology for cardiac electrophysiology models. See also 1.2.3. Models of electrocardiogram and torso potential; page 1363, 1.3. Aim of the study, the myocardial diffusion and heart electrical diffusivity are considered to be the parameter of computational cardiac electrophysiology; pages 1363-1365, 2.2.1. LBM-EP: Lattice-Boltzmann model of myocardium transmembrane potentials, “transmembrane potential (TMP) throughout the myocardium” and the model formulates electrical diffusion across the fiber directions; pages 1365-1366, 2.3. Data-driven estimation of myocardium EP diffusion, through 2.4. Implementation, describes the estimation of diffusion parameters which is considered to be the patient-specific parameter. Page 1367-1368, 3.1.2. Parameter evaluation of complete forward model, describes how different parameters influence the modeling of the output feature space of a particular cardiac model; on pages 1368-1372, in the section of 3.2. Evaluation of the proposed data-driven estimation framework, the experimental protocol and the evaluation using a machine-learning personalization procedure (see page 1370, 3.2.3. Evaluation on synthetic data) figure 14 shows the regressed surfaces for each of the diffusion parameters visualized including myocardial diffusion. Section 3.2.4. Evaluation on real DCM cases, describes the evaluation of the machine learning personalization model with the clinical ECG data for 19 dilated cardiomyopathy patients. Figure 17 shows the simulated ECG chest leads based on the personalized model with the actual measured results), 
wherein the parameter of the computational cardiac electrophysiology model corresponds to a spatially varying electrical cardiac tissue property (page 1364, col 1, paragraph 1, “electrical diffusion is formulated anisotropically” which is spatially varying across different directions; page 1365, col 1, paragraph 1, “The collision matrix A relaxes the distribution function fi toward the local value of the potential v and is defined such that anisotropic fiber-related diffusion is taken into account”;  page 1366, 2.3. Data-driven estimation of myocardium EP diffusion; page 1367 3.1.2. Parameter evaluation of complete forward model, “First, the forward model was run with myocardium diffusion cMyo ranging from 100 to 1000 mm2/s, LV and RV diffusivity were fixed”, “As illustrated in Fig. 9b, an almost linear dependence of the electrical axis on endocardial diffusion was observed. This was also expected, as diffusion differences in the Purkinje fibers intuitively change the depolarization pattern”, “linear dependence of DQRS on myocardial diffusion, and linear dependence of a on LV/RV endocardial diffusion”; pages 1368-1369, 3.2.1. Experimental protocol; pages 1370-1372, 3.2.3. Evaluation on synthetic data, diffusion parameters are personalized on the myocardium and left and right ventricles which are considered to be spatially variant cardiac tissues; page 1372, 3.2.4. Evaluation on real DCM cases, “estimated diffusion coefficeints based on measured QRS duration and electrical axis. With the parameters spatially variant as the myocardium, left ventricle, and right ventricle. Pages 1373-1374 further describe the diffusion parameters calculated and the use of the personalized model to determine ECG figures as shown in figure 17. See specifically 1374, col 1, paragraphs 2-4 such as “It has been shown in this paper that QRS duration varies linearly with myocardial diffusion (cMyo), while the electrical axis varies linearly with increasing left endocardial diffusion (cLV ) when the right endocardial diffusion (cRV ) is decreased at the same time such that their sum is constant”).
Primary reference Zettinig fails to teach:
receiving an electrocardiography (ECG) trace of the patient; and 
using a trained neural network, the trained neural network receiving as input the ECG trace and generating as output classification parameters
However, the analogous art of Kiranyaz of a patient-specific electrocardiogram (ECG) classification system using neural networks (abstract) teaches:
receiving an electrocardiography (ECG) trace of the patient (page 665, II. ECG Data Processing, “ECG datasets” including “continuous ECG signals” are the inputs for the convolutional neural network as shown in figure 1 and the raw data of the ECG (centered around a point) is directly input to the neural network; A 5-min segment of the patient ECG data is utilized for neural network inputs; page 666, III. Adaptive 1-D, through page 669 describe the aspects of the convolutional neural network; page 669, IV. Experimental Results, through page 670 in which the beats from the patient’s ECG are the input for the neural network; page 671 describe the sampling resolution of the beats for patients which describe the sampling of the ECG inputs; figure 5 shows 5-beat intervals of the ECG trace); and 
using a trained neural network, the trained neural network receiving as input the ECG trace and generating as output classification parameters (page 665, II. ECG Data Processing, “ECG datasets” including “continuous ECG signals” are the inputs for the convolutional neural network as shown in figure 1 and the raw data of the ECG (centered around a point) is directly input to the neural network; A 5-min segment of the patient ECG data is utilized for neural network inputs; page 666, III. Adaptive 1-D, through page 669 describe the aspects of the convolutional neural network; page 669, IV. Experimental Results, through page 670 in which the beats from the patient’s ECG are the input for the neural network; page 671 describe the sampling resolution of the beats for patients which describe the sampling of the ECG inputs; figure 5 shows 5-beat intervals of the ECG trace)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig to incorporate the use of an electrocardiography (ECG) trace as an input for a neural network classifier as taught by Kiranyaz because extracting several features, especially in the transform domains along with the postprocessing methods such as PCA may significantly increase the computational complexity of the overall process, and this may hinder them from the usage in light-weight applications (e.g., mobile or wearable health monitoring devices) or for the classification of large ECG records such as Holter registers (page 665, col 1, paragraph 1). Furthermore, the approach can classify each heart beat with any sampling rate; therefore, voiding the need for any manual feature extraction and postprocessing as well as can learn to extract patient-specific features, while the MLP layers perform the classification task to produce the final class vectors of each beat (page 665, col 1, paragraph 2).
Primary reference Zettinig further fails to teach:
using a trained deep neural network (DNN)
However, the analogous art of Sharma of a feature extraction and modelling system for medical images using a trained deep neural network (abstract) teaches:
using a trained deep neural network (DNN) ([0007]; see [0034] teaches to extracting features from medical image data, which teaches to primary reference Zettinig. Although it teaches to specifically anatomical features related to the physical cardiac function rather than electrophysiological, one would expect similar results in optimizing the machine learning system of Zettinig with the trained deep learning neural network of Sharma; [0041], “deep learning”; [0081], “a regressor trained using a deep neural network”; [0082], “using trained deep neural networks applied directly to medical image data of the patient” as shown in figure 10; [0084]; [0085]-[0088], the rained deep neural network parameter space determination is described; [0089]-[0096] as well as figure 12 describe the use of training images to determine the parameter set for the deep neural network based on the received medical image data; [0097]-[0099]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig and Kiranyaz to incorporate the use of specifically a trained deep neural network as taught by Sharma because using a machine-learning algorithm such as a trained deep neural network can learn the complex mapping between input parameters and the output quantity of interest which learns mapping from training data ([0024]) without requiring the previous extraction of features from an image ([0096]). 
Primary reference Zettinig further fails to teach:
further comprising generating patient-specific anatomical torso models from medical image data of the patient
However, the analogous art of Harmouche of a patient-specific model of a torso using magnetic resonance images (abstract) teaches:
further comprising generating patient-specific anatomical torso models from medical image data of the patient (pages 2-4, Materials and Methods, and figure 1 shows the surface topography of the torso that is generated from personalized MRI, x-ray, and surface topography data image data of a patient and teaches to Zettinig pages 1374-1375¸ 4.2. Perspectives which indicates that more imaging data could be used to generate a patient specific torso model rather than using an atlas)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Kiranyaz and Sharma to incorporate the use of patient-specific torso model as taught by Harmouche because specifically modelling soft tissue structures within the torso region can better predict outcomes of associated medical procedures and produce more accurate modelling inputs (page 1, Introduction). 
Primary reference Zettinig further fails to teach:
The trained DNN receiving as input the patient-specific anatomical heart and torso models
However, the analogous art of Zhang of an electrocardiographic imaging system (pages 1-2) teaches: 
The computational algorithm receiving as input the patient-specific anatomical heart and torso models (pages 2-3, and figure 1-1, the “Heart-Torso Geometry” are input in the CADIS (ECGI Software) which uses computational algorithm to output patient-specific electrophysiological data; pages 9-10, 2.3.3. Noninvasive Mapping; page 66, 3.3.2. Noninvasive Mapping; page 112, “With sophisticated signal processing and machine learning algorithms, ECGI should be able to handle electrogram fractionation/late potential analysis and far-filed potential detection with faster computing and higher accuracy”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Kiranyaz, Sharma, and Harmouche to incorporate the reception of heart and torso models as input to the computational algorithm as taught by Zhang because ECGI overcomes the limitations of conventional ECG by providing physiologically relevant information about cardiac electrical activity and reconstructing the actual spatial properties on the surface of the heart (Zhang, page 2, paragraph 1). 
Regarding claim 24, the combined references of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang teach all of the limitations of claim 22. Primary reference Zettinig further teaches:
generating a visualization of the patient-specific values for the parameter of the computational cardiac electrophysiology model on the patient-specific anatomical heart model (figure 2 shows the EP domains on the cardiac electrophysiology model. This corresponds to the calculated diffusion coefficients for the myocardium, left ventricle and the right ventricle; see also the following citations for further descriptions of the patient-specific parameter values page 1364, col 1, paragraph 1, “electrical diffusion is formulated anisotropically” which is spatially varying across different directions; page 1365, col 1, paragraph 1, “The collision matrix A relaxes the distribution function fi toward the local value of the potential v and is defined such that anisotropic fiber-related diffusion is taken into account”;  page 1366, 2.3. Data-driven estimation of myocardium EP diffusion; page 1367 3.1.2. Parameter evaluation of complete forward model, “First, the forward model was run with myocardium diffusion cMyo ranging from 100 to 1000 mm2/s, LV and RV diffusivity were fixed”, “As illustrated in Fig. 9b, an almost linear dependence of the electrical axis on endocardial diffusion was observed. This was also expected, as diffusion differences in the Purkinje fibers intuitively change the depolarization pattern”, “linear dependence of DQRS on myocardial diffusion, and linear dependence of a on LV/RV endocardial diffusion”; pages 1368-1369, 3.2.1. Experimental protocol; pages 1370-1372, 3.2.3. Evaluation on synthetic data, diffusion parameters are personalized on the myocardium and left and right ventricles which are considered to be spatially variant cardiac tissues; page 1372, 3.2.4. Evaluation on real DCM cases, “estimated diffusion coefficeints based on measured QRS duration and electrical axis. With the parameters spatially variant as the myocardium, left ventricle, and right ventricle. Pages 1373-1374 further describe the diffusion parameters calculated and the use of the personalized model to determine ECG figures as shown in figure 17. See specifically 1374, col 1, paragraphs 2-4 such as “It has been shown in this paper that QRS duration varies linearly with myocardial diffusion (cMyo), while the electrical axis varies linearly with increasing left endocardial diffusion (cLV ) when the right endocardial diffusion (cRV ) is decreased at the same time such that their sum is constant”).
Regarding claim 25, the combined references of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang teach all of the limitations of claim 22. Primary reference Zettinig further teaches:
wherein the operations further comprise: 
simulating transmembrane potentials at a plurality of locations in the patient- specific anatomical heart model using the personalized computational cardiac electrophysiology model (page 1363, 2.2.1. LBM-EP: Lattice-Boltzmann model of myocardium transmembrane potentials, Cardiac EP is computed according to the phenomenological mono-domain model proposed by Mitchell and Schaeffer (2003), which describes the normalized transmembrane potential (TMP) throughout the myocardium with the following equation: see equation (1) and figure 2, “heart potentials”; page 1366, 2.4. Implementation, simulation of transmembrane and extracellular potentials).
Regarding claim 26, the combined references of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang teach all of the limitations of claim 25. Primary reference Zettinig further teaches:
wherein the operations further comprise:
calculating body surface potentials at a plurality of locations on the patient- specific anatomical torso model based on the simulated transmembrane potentials (page 1362, 1.2.2. Model personalization; page 1365, 2.2.2. Boundary element model of torso potentials, “For the propagation of electrical potentials through the body, it is necessary to estimate cardiac extracellular potentials from the TMP”; page 1365, 2.2.3. Electrocardiogram calculation; note that the Harmouche reference teaches to a patient-specific anatomical torso model); and 
generating a simulated ECG signal based on the body surface potentials (page 1365, 2.2.3. Electrocardiogram calculation, from the potentials at the torso, the standard Einthoven, Goldberger, and Wilson leads are computed; pages 1365-1366, 2.3. Data-driven estimation of myocardium EP diffusion, page 1366, 2.4. Implementation; page 1368, 3.1.3. Analysis of computational efficiency; page 1372, 3.2.4. Evaluation on real DCM cases, figure 17 shows the simulated ECG chest leads based on the body surface potentials and forward model).
Claims 7, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zettinig, in view of Kiranyaz, in view of Sharma, in view of Harmouche, in further view of Zhang as applied to claims 1 or 14 or 22 above, and further in view of Ashikaga, H., et al., (“Feasibility of Image-Based Simulation to Estimate Ablation Target in Human Ventricular Arrhythmia,” Heart Rhythm. Vol 10(8), 2013. P. 1109-1116) hereinafter Ashikaga. 
Regarding claim 7, the combined references of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang teach all of the limitations of claim 1. Primary reference Zettinig further fails to teach:
further comprising:
simulating one or more cardiac electrophysiological interventions using the personalized computational cardiac electrophysiology model
However, the analogous art of Ashikaga of an image-based simulation for determining target region estimations for ablation therapy (abstract) teaches:
further comprising:
simulating one or more cardiac electrophysiological intervention using the personalized computational cardiac electrophysiology model (page 3, Electrophysiology Study and Ablation, Image Processing, Computer Simulation, “biophysically detailed model of whole heart electrophysiology to simulate VT”; page 4, Image-based simulation; pages 4-5, Comparison, describes the use of an image-based simulation of propagation of excitation wavefronts for a cardiac electrophysiological intervention for ablation therapy; page 6, Feasibility; page 7, Comparison with other advanced mapping systems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang to incorporate the simulation of an electrophysiological intervention from a simulated electrophysiological model as taught by Ashikaga because pre-procedural estimation of the location and the size of the target region by image-based simulation would likely help reduce the procedure time (page 6, Feasibility, paragraph 1).
Regarding claim 19, the combined references of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang teach all of the limitations of claim 14. Primary reference Zettinig further fails to teach:
wherein the operations further comprise:
simulating one or more cardiac electrophysiological intervention using the personalized computational cardiac electrophysiology model
However, the analogous art of Ashikaga of an image-based simulation for determining target region estimations for ablation therapy (abstract) teaches:
wherein the operations further comprise:
simulating one or more cardiac electrophysiological intervention using the personalized computational cardiac electrophysiology model (page 3, Electrophysiology Study and Ablation, Image Processing, Computer Simulation, “biophysically detailed model of whole heart electrophysiology to simulate VT”; page 4, Image-based simulation; pages 4-5, Comparison, describes the use of an image-based simulation of propagation of excitation wavefronts for a cardiac electrophysiological intervention for ablation therapy; page 6, Feasibility; page 7, Comparison with other advanced mapping systems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang to incorporate the simulation of an electrophysiological intervention from a simulated electrophysiological model as taught by Ashikaga because pre-procedural estimation of the location and the size of the target region by image-based simulation would likely help reduce the procedure time (page 6, Feasibility, paragraph 1).
Regarding claim 27, the combined references of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang teach all of the limitations of claim 22. Primary reference Zettinig further fails to teach:
wherein the operations further comprise:
simulating one or more cardiac electrophysiological intervention using the personalized computational cardiac electrophysiology model
However, the analogous art of Ashikaga of an image-based simulation for determining target region estimations for ablation therapy (abstract) teaches:
wherein the operations further comprise:
simulating one or more cardiac electrophysiological intervention using the personalized computational cardiac electrophysiology model (page 3, Electrophysiology Study and Ablation, Image Processing, Computer Simulation, “biophysically detailed model of whole heart electrophysiology to simulate VT”; page 4, Image-based simulation; pages 4-5, Comparison, describes the use of an image-based simulation of propagation of excitation wavefronts for a cardiac electrophysiological intervention for ablation therapy; page 6, Feasibility; page 7, Comparison with other advanced mapping systems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang to incorporate the simulation of an electrophysiological intervention from a simulated electrophysiological model as taught by Ashikaga because pre-procedural estimation of the location and the size of the target region by image-based simulation would likely help reduce the procedure time (page 6, Feasibility, paragraph 1).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zettinig, in view of Kiranyaz, in view of Sharma, in view of Harmouche, in view of Zhang, in further view of Ashikaga as applied to claim 7 above, and further in view of Mansi et al. (U.S. Pub. No. 20140022250) hereinafter Mansi. 
Regarding claim 8, the combined references of Zettinig, Kiranyaz, Sharma, Harmouche, Zhang and Ashikaga teach all of the limitations of claim 7. Primary reference Zettinig further fails to teach:
wherein simulating one or more cardiac electrophysiological intervention using the personalized computational cardiac electrophysiology model comprises:
simulating transmembrane potentials at a plurality of locations in the patient- specific anatomical heart model using the personalized computational cardiac electrophysiology model with a stimulus current added at at least one spatial location corresponding to a location of a pacing catheter or an ablation location
However, the analogous art of Mansi of a patient-specific planning and guidance system for ablation procedures (abstract) teaches:
wherein simulating one or more cardiac electrophysiological intervention using the personalized computational cardiac electrophysiology model comprises:
simulating transmembrane potentials at a plurality of locations in the patient- specific anatomical heart model using the personalized computational cardiac electrophysiology model with a stimulus current added at at least one spatial location corresponding to a location of a pacing catheter or an ablation location ([0022], “to phenomenological models, which simulate the transmembrane potential directly, to simplified Eikonal models. These models are commonly solved on generic cardiac anatomies using finite element or finite difference methods”; [0026]-[0029], provide an overview of the patient-specific electrophysiological heart model; [0044]-[0045]; [0046]-[0058] describe figure 6 and the production of ablation site guidance maps which are based on patient-specific anatomical model; [0048] and figure 6 describe the transmembrane potential used to calculate the ablation site guidance maps; [0049] describes equation 2 with an external stimulus current modelled; [0059]-[0065] further describe an ablation target procedure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Kiranyaz, Sharma, Harmouche, Zhang and Ashikaga to incorporate the stimulus current modelling of an ablation catheter on a personalized cardiac electrophysiological model as taught by Mansi because combining the advanced measurements with the in-silico pacing simulations can guide electrophysiologists to the correct ablation sites while minimizing life-threatening risks for the patient ([0005]). 
Regarding claim 9, the combined references of Zettinig, Kiranyaz, Sharma, Harmouche, Zhang, Ashikaga, and Mansi teach all of the limitations of claim 8. Primary reference Zettinig further teaches:
further comprising:
calculating body surface potentials at a plurality of locations on the patient- specific anatomical torso model based on the simulated transmembrane potentials (page 1362, 1.2.2. Model personalization; page 1365, 2.2.2. Boundary element model of torso potentials, “For the propagation of electrical potentials through the body, it is necessary to estimate cardiac extracellular potentials from the TMP”; page 1365, 2.2.3. Electrocardiogram calculation; note that the Harmouche reference teaches to a patient-specific anatomical torso model); and 
generating a simulated ECG signal based on the body surface potentials (page 1365, 2.2.3. Electrocardiogram calculation, from the potentials at the torso, the standard Einthoven, Goldberger, and Wilson leads are computed; pages 1365-1366, 2.3. Data-driven estimation of myocardium EP diffusion, page 1366, 2.4. Implementation; page 1368, 3.1.3. Analysis of computational efficiency; page 1372, 3.2.4. Evaluation on real DCM cases, figure 17 shows the simulated ECG chest leads based on the body surface potentials and forward model).
Claims 11, 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zettinig, in view of Kiranyaz, in view of Sharma, in view of Harmouche, in further view of Zhang as applied to claims 1 or 14 or 22 above, and further in view of Chinchapatnam, P., et al., (“Model-Based Imaging of Cardiac Apparent Conductivity and Local Conduction Velocity for Diagnosis and Planning of Therapy,” IEEE Transactions on Medical Imaging. Vol 27(11), 2008. P. 1631-1642) hereinafter Chinchapatnam. 
Regarding claim 11, the combined references of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang teach all of the limitations of claim 1. Primary reference Zettinig further fails to teach:
Wherein personalizing a computational cardiac electrophysiology model using a using a trained deep neural network (DNN) comprises:
calculating spatially varying patient-specific conduction velocity values based on the ECG data of the patient using the trained DNN
However, the analogous art of Chinchapatnam of a fast electrophysiological model to estimate conduction velocities (abstract) teaches:
Wherein personalizing a computational cardiac electrophysiology model using a using a trained deep neural network (DNN) comprises:
calculating spatially varying patient-specific conduction velocity values based on the electrophysiological measurements of the patient using the trained DNN (page 1633, III. Apparent Conductivity Parameter Estimation, pages 1634-1635, B. Local Conductivity, describes the specific conduction parameter calculation. Figure 10 shows the estimated conduction velocity maps calculated through the conduction processing steps; pages 1635-1636, A. AC Estimation algorithm, this estimation algorithm describes how the system provides estimates for AC values on a mesh of cardiac tissue. See specifically the related descriptions of the estimated AC maps and calculations on pages 1637-1638; note that secondary references Kiranyaz and Sharma teaches to the use of a trained deep neural network as the form of machine learning optimization for the model and the use of an ECG trace as an input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang to incorporate the conduction velocity value calculation feature as taught by Chincapatnam because for clinical applications, augmentation of measured isochronal data with additional maps related to electrical conduction parameters of the myocardial tissue may be highly beneficial in the management of cardiac conditions such as arrhythmia (page 1631, col 2, paragraph 1). 
Regarding claim 20, the combined references of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang teach all of the limitations of claim 14. Primary reference Zettinig further fails to teach:
wherein personalizing a computational cardiac electrophysiology model using a trained deep neural network (DNN) comprises:
calculating spatially varying patient-specific conduction velocity values based on the ECG trace of the patient using the trained DNN
However, the analogous art of Chinchapatnam of a fast electrophysiological model to estimate conduction velocities (abstract) teaches:
wherein personalizing a computational cardiac electrophysiology model by using a trained deep neural network (DNN) comprises:
calculating spatially varying patient-specific conduction velocity values based on the electrophysiological measurements of the patient using the trained DNN (page 1633, III. Apparent Conductivity Parameter Estimation, pages 1634-1635, B. Local Conductivity, describes the specific conduction parameter calculation. Figure 10 shows the estimated conduction velocity maps calculated through the conduction processing steps; pages 1635-1636, A. AC Estimation algorithm, this estimation algorithm describes how the system provides estimates for AC values on a mesh of cardiac tissue. See specifically the related descriptions of the estimated AC maps and calculations on pages 1637-1638; note that secondary references Kiranyaz and Sharma teaches to the use of a trained deep neural network as the form of machine learning optimization for the model and the use of an ECG trace as an input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang to incorporate the conduction velocity value calculation feature as taught by Chincapatnam because for clinical applications, augmentation of measured isochronal data with additional maps related to electrical conduction parameters of the myocardial tissue may be highly beneficial in the management of cardiac conditions such as arrhythmia (page 1631, col 2, paragraph 1). 
Regarding claim 28, the combined references of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang teach all of the limitations of claim 22. Primary reference Zettinig further fails to teach:
wherein personalizing a computational cardiac electrophysiology model using a trained deep neural network (DNN) comprises:
calculating spatially varying patient-specific conduction velocity values based on the electrophysiological measurements of the patient using the trained DNN
However, the analogous art of Chinchapatnam of a fast electrophysiological model to estimate conduction velocities (abstract) teaches:
wherein personalizing a computational cardiac electrophysiology model using a trained deep neural network (DNN) comprises:
calculating spatially varying patient-specific conduction velocity values based on the electrophysiological measurements of the patient using the trained DNN (page 1633, III. Apparent Conductivity Parameter Estimation, pages 1634-1635, B. Local Conductivity, describes the specific conduction parameter calculation. Figure 10 shows the estimated conduction velocity maps calculated through the conduction processing steps; pages 1635-1636, A. AC Estimation algorithm, this estimation algorithm describes how the system provides estimates for AC values on a mesh of cardiac tissue. See specifically the related descriptions of the estimated AC maps and calculations on pages 1637-1638; note that secondary references Kiranyaz and Sharma teaches to the use of a trained deep neural network as the form of machine learning optimization for the model and the use of an ECG trace as an input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang to incorporate the conduction velocity value calculation feature as taught by Chincapatnam because for clinical applications, augmentation of measured isochronal data with additional maps related to electrical conduction parameters of the myocardial tissue may be highly beneficial in the management of cardiac conditions such as arrhythmia (page 1631, col 2, paragraph 1). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zettinig, in view of Kiranyaz, in view of Sharma, in view of Harmouche, in further view of Zhang as applied to claim 1 above, and further in view of Hurtado, D., et al., (“Computational modeling of electrocardiograms: Repolarization and T-wave polarity in the human heart,” Computational Methods Biomechanical Biomedical Engineering. Vol 17(9), 2014. P. 986-996) hereinafter Hurtado. 
Regarding claim 12, the combined references of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang teach all of the limitations of claim 1. Primary reference Zettinig further fails to teach:
Further comprising receiving t-wave measurements of the patient, and personalizing a computational cardiac electrophysiology model using a trained deep neural network (DNN) comprises:
calculating spatially varying patient-specific action potential duration values based on the t-wave measurements of the patient using the trained DNN
However, the analogous art of Hurtado of a modelling system for measuring action potential durations at different locations throughout the human heart (abstract) teaches:
Further comprising receiving t-wave measurements of the patient, and personalizing a computational cardiac electrophysiology model using a trained deep neural network (DNN) comprises:(pages 8-10, Global excitation of a human heart, describe the characteristic depolarization and repolarization pattern of the positive t-wave in electrocardiograms. This teaches to the t-wave measurements created by the electrocardiogram modelling as shown in figure 5 and figure 6. Figure 6 further shows the depolarization and repolarization sequences within a human heart visually), 
calculating spatially varying patient-specific action potential duration values based on the t-wave measurements of the patient using the trained DNN (pages 8-10, Global excitation of a human heart, describe the characteristic depolarization and repolarization pattern of the positive t-wave in electrocardiograms; figure 6 shows the action potential spatially variant propagation throughout heart tissue visually which is based on the t-wave measurements calculated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang to incorporate the t-wave measurements and action potential visualization as taught by Hurtado because irregular t-wave measurement such as Inverted T-waves can indicate coronary ischemia, Wellens’ syndrome, left ventricular hypertrophy, or central nervous system disorders; tall and narrow symmetrical T-waves can indicate hyperkalemia; flat T-waves can indicate coronary ischemia or hypokalemia. Therefore the further analysis can provide greater insight for physicians making diagnoses (page 2, paragraph 1). 
Claims 13, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zettinig, in view of Kiranyaz, in view of Sharma, in view of Harmouche, in further view of Zhang as applied to claims 1 or 14 or 22 above, and further in view of Prakosa, A., et al., (“Cardiac Electrophysiological Activation Pattern Estimation From Images Using a Patient-Specific Database of Synthetic Image Sequences,” IEEE Transactions on Biomedical Engineering. Vol 61(2), 2014. P. 235-245) hereinafter Prakosa, in further view of Shen et al. (U.S. Pub. No. 20160148078) hereinafter Shen.
Regarding claim 13, the combined references of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang teach all of the limitations of claim 1. Primary reference Zettinig further teaches:
simulating transmembrane potentials in the cardiac geometry using the computational cardiac electrophysiology with the sampled values for the parameter (page 1363, 2.2.1. LBM-EP: Lattice-Boltzmann model of myocardium transmembrane potentials, Cardiac EP is computed according to the phenomenological mono-domain model proposed by Mitchell and Schaeffer (2003), which describes the normalized transmembrane potential (TMP) throughout the myocardium with the following equation: see equation (1) and figure 2, “heart potentials”; page 1366, 2.4. Implementation, simulation of transmembrane and extracellular potentials), 
propagating the simulated transmembrane potentials to body surface potentials on a torso geometry (page 1362, 1.2.2. Model personalization; page 1365, 2.2.2. Boundary element model of torso potentials, “For the propagation of electrical potentials through the body, it is necessary to estimate cardiac extracellular potentials from the TMP”; page 1365, 2.2.3. Electrocardiogram calculation; note that the Harmouche reference teaches to a patient-specific anatomical torso model), and 
generating an ECG trace based on the body surface potentials (page 1365, 2.2.3. Electrocardiogram calculation, from the potentials at the torso, the standard Einthoven, Goldberger, and Wilson leads are computed; pages 1365-1366, 2.3. Data-driven estimation of myocardium EP diffusion, page 1366, 2.4. Implementation; page 1368, 3.1.3. Analysis of computational efficiency; page 1372, 3.2.4. Evaluation on real DCM cases, figure 17 shows the simulated ECG chest leads based on the body surface potentials and forward model). 
	Primary reference Zettinig further fails to teach:
wherein the trained DNN is trained using synthetic training samples having known ground truth ECG traces and known ground truth values for the parameter of the computational cardiac electrophysiology model, and 
each of the synthetic training samples is generated by randomly sampling values for the parameter of the computational cardiac electrophysiology model for a plurality of regions of a cardiac geometry in predetermined ranges for the regions, 
However, the analogous art of Prakosa of a cardiac electrophysiology machine learning algorithm modelling system (abstract) teaches:
wherein the trained machine learning algorithm is trained using synthetic training samples having known ground truth ECG traces and known ground truth values for the parameter of the computational cardiac electrophysiology model (pages 240-242, V. Results, A. Activation Pattern Validation on Synthetic Data, and B. Activation Pattern Evaluation on Clinical Data;  “Since we have the ground truth LV endocardial electrical activation time of the patient acquired using noncontact mapping study, we are able to compare our prediction with this measurement” and “We computed the mean and variance of the electrophysiological database created previously with the patient’s LV endocardial electrical activation time ground truth value. Then, we were able to compare our prediction with these values” figures 5 and 6 show the use of ground truth values; pages 242-243, VI. Discussion, describes the use of ground truth values in the learning process for the machine learning algorithm and the types of errors within the simulations; pages 243-244, VII. Conclusion, “As the generated synthetic cardiac MR sequences have electrokinematic “ground truth” information, we have performed an inverse electrokinematic learning on this patient-specific database”; note that secondary reference Sharma teaches to using a deep neural network as the machine learning algorithm as applied to claim 1 above), and 
each of the synthetic training samples is generated by sampling values for the parameter of the computational cardiac electrophysiology model for a plurality of regions of a cardiac geometry in predetermined ranges for the regions (pages 240-242, V. Results, A. Activation Pattern Validation on Synthetic Data, and B. Activation Pattern Evaluation on Clinical Data;  “Since we have the ground truth LV endocardial electrical activation time of the patient acquired using noncontact mapping study, we are able to compare our prediction with this measurement” and “We computed the mean and variance of the electrophysiological database created previously with the patient’s LV endocardial electrical activation time ground truth value. Then, we were able to compare our prediction with these values” figure 5 shows the clinical 3-D MR sequences comparison to ground truth values which are considered to be a plurality of regions for each training sample data with figure 2 showing the cardiac geometry in relation to created meshes for a plurality of cardiac regions and ranges; figure 6 further shows the use of ground truth values; pages 242-243, VI. Discussion, describes the use of ground truth values in the learning process for the machine learning algorithm and the types of errors within the simulations; pages 243-244, VII. Conclusion, “As the generated synthetic cardiac MR sequences have electrokinematic “ground truth” information, we have performed an inverse electrokinematic learning on this patient-specific database”;), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang to incorporate the machine learning training data based on ECG traces as taught by Prakosa because the electrokinematic relationship is very complex, and generating a patient-specific database, so that the learning is done on cases relatively close to the patient condition increases accuracy of the model (page 236, col 1 , paragraph 4). Optimizing the learning approach determines which kinematic descriptor is most correlated with the electrophysiology waves (page 236, col 2, paragraph 2). 
Primary reference Zettinig further fails to teach:
each of the training samples is generated by randomly sampling values
However, the analogous art of Shen of a convolutional neural network training method (abstract) teaches:
each of the training samples is generated by randomly sampling values ([0029], “For example, if the type of analysis to be performed by the convolutional neural network is identification of faces in images, then the set of training inputs includes images that include faces as well as images that do not include faces (e.g., randomly sampled background images)”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Kiranyaz, Sharma, Harmouche, Zhang and Prakosa to incorporate the training data random sampling for machine learning as taught by Shen because using random sampling of training data increases the overall accuracy of the model and limits variations such as sampling errors. 
Regarding claim 21, the combined references of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang teach all of the limitations of claim 14. Primary reference Zettinig further teaches:
simulating transmembrane potentials in the cardiac geometry using the computational cardiac electrophysiology with the sampled values for the parameter (page 1363, 2.2.1. LBM-EP: Lattice-Boltzmann model of myocardium transmembrane potentials, Cardiac EP is computed according to the phenomenological mono-domain model proposed by Mitchell and Schaeffer (2003), which describes the normalized transmembrane potential (TMP) throughout the myocardium with the following equation: see equation (1) and figure 2, “heart potentials”; page 1366, 2.4. Implementation, simulation of transmembrane and extracellular potentials),
propagating the simulated transmembrane potentials to body surface potentials on a torso geometry (page 1362, 1.2.2. Model personalization; page 1365, 2.2.2. Boundary element model of torso potentials, “For the propagation of electrical potentials through the body, it is necessary to estimate cardiac extracellular potentials from the TMP”; page 1365, 2.2.3. Electrocardiogram calculation; note that the Harmouche reference teaches to a patient-specific anatomical torso model), and 
generating an ECG trace based on the body surface potentials (page 1365, 2.2.3. Electrocardiogram calculation, from the potentials at the torso, the standard Einthoven, Goldberger, and Wilson leads are computed; pages 1365-1366, 2.3. Data-driven estimation of myocardium EP diffusion, page 1366, 2.4. Implementation; page 1368, 3.1.3. Analysis of computational efficiency; page 1372, 3.2.4. Evaluation on real DCM cases, figure 17 shows the simulated ECG chest leads based on the body surface potentials and forward model).
	Primary reference Zettinig further fails to teach:
wherein the trained DNN is trained using synthetic training samples having known ground truth ECG traces and known ground truth values for the parameter of the computational cardiac electrophysiology model, and 
each of the synthetic training samples is generated by sampling values for the parameter of the computational cardiac electrophysiology model for a plurality of regions of a cardiac geometry in predetermined ranges for the regions, 
However, the analogous art of Prakosa of a cardiac electrophysiology machine learning algorithm modelling system (abstract) teaches:
wherein the trained DNN is trained using synthetic training samples having known ground truth ECG traces and known ground truth values for the parameter of the computational cardiac electrophysiology model (pages 240-242, V. Results, A. Activation Pattern Validation on Synthetic Data, and B. Activation Pattern Evaluation on Clinical Data;  “Since we have the ground truth LV endocardial electrical activation time of the patient acquired using noncontact mapping study, we are able to compare our prediction with this measurement” and “We computed the mean and variance of the electrophysiological database created previously with the patient’s LV endocardial electrical activation time ground truth value. Then, we were able to compare our prediction with these values” figures 5 and 6 show the use of ground truth values; pages 242-243, VI. Discussion, describes the use of ground truth values in the learning process for the machine learning algorithm and the types of errors within the simulations; pages 243-244, VII. Conclusion, “As the generated synthetic cardiac MR sequences have electrokinematic “ground truth” information, we have performed an inverse electrokinematic learning on this patient-specific database”; note that secondary reference Sharma teaches to using a deep neural network as the machine learning algorithm as applied to claim 1 above), and 
each of the synthetic training samples is generated by sampling values for the parameter of the computational cardiac electrophysiology model for a plurality of regions of a cardiac geometry in predetermined ranges for the regions (pages 240-242, V. Results, A. Activation Pattern Validation on Synthetic Data, and B. Activation Pattern Evaluation on Clinical Data;  “Since we have the ground truth LV endocardial electrical activation time of the patient acquired using noncontact mapping study, we are able to compare our prediction with this measurement” and “We computed the mean and variance of the electrophysiological database created previously with the patient’s LV endocardial electrical activation time ground truth value. Then, we were able to compare our prediction with these values” figure 5 shows the clinical 3-D MR sequences comparison to ground truth values which are considered to be a plurality of regions for each training sample data with figure 2 showing the cardiac geometry in relation to created meshes for a plurality of cardiac regions and ranges; figure 6 further shows the use of ground truth values; pages 242-243, VI. Discussion, describes the use of ground truth values in the learning process for the machine learning algorithm and the types of errors within the simulations; pages 243-244, VII. Conclusion, “As the generated synthetic cardiac MR sequences have electrokinematic “ground truth” information, we have performed an inverse electrokinematic learning on this patient-specific database”;), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang to incorporate the machine learning training data based on ECG traces as taught by Prakosa because the electrokinematic relationship is very complex, and generating a patient-specific database, so that the learning is done on cases relatively close to the patient condition increases accuracy of the model (page 236, col 1 , paragraph 4). Optimizing the learning approach determines which kinematic descriptor is most correlated with the electrophysiology waves (page 236, col 2, paragraph 2). 
Primary reference Zettinig further fails to teach:
each of the synthetic training samples is generated by randomly sampling values
However, the analogous art of Shen of a convolutional neural network training method (abstract) teaches:
each of the synthetic training samples is generated by randomly sampling values ([0029], “For example, if the type of analysis to be performed by the convolutional neural network is identification of faces in images, then the set of training inputs includes images that include faces as well as images that do not include faces (e.g., randomly sampled background images)”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Kiranyaz, Sharma, Harmouche, Zhang and Prakosa to incorporate the training data random sampling for machine learning as taught by Shen because using random sampling of training data increases the overall accuracy of the model and limits variations such as sampling errors. 
Regarding claim 29, the combined references of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang teach all of the limitations of claim 22. Primary reference Zettinig further teaches: 
simulating transmembrane potentials in the cardiac geometry using the computational cardiac electrophysiology with the randomly sampled values for the parameter (page 1363, 2.2.1. LBM-EP: Lattice-Boltzmann model of myocardium transmembrane potentials, Cardiac EP is computed according to the phenomenological mono-domain model proposed by Mitchell and Schaeffer (2003), which describes the normalized transmembrane potential (TMP) throughout the myocardium with the following equation: see equation (1) and figure 2, “heart potentials”; page 1366, 2.4. Implementation, simulation of transmembrane and extracellular potentials), 
propagating the stimulated transmembrane potentials to body surface potentials on a torso geometry (page 1362, 1.2.2. Model personalization; page 1365, 2.2.2. Boundary element model of torso potentials, “For the propagation of electrical potentials through the body, it is necessary to estimate cardiac extracellular potentials from the TMP”; page 1365, 2.2.3. Electrocardiogram calculation; note that the Harmouche reference teaches to a patient-specific anatomical torso model), and 
generating an ECG trace based on the body surface potentials (page 1365, 2.2.3. Electrocardiogram calculation, from the potentials at the torso, the standard Einthoven, Goldberger, and Wilson leads are computed; pages 1365-1366, 2.3. Data-driven estimation of myocardium EP diffusion, page 1366, 2.4. Implementation; page 1368, 3.1.3. Analysis of computational efficiency; page 1372, 3.2.4. Evaluation on real DCM cases, figure 17 shows the simulated ECG chest leads based on the body surface potentials and forward model). 
	Primary reference Zettinig further fails to teach:
wherein the trained DNN is trained using synthetic training samples having known ground truth ECG traces and known ground truth values for the parameter of the computational cardiac electrophysiology model, and 
each of the synthetic training samples is generated by sampling values for the parameter of the computational cardiac electrophysiology model for a plurality of regions of a cardiac geometry in predetermined ranges for the regions, 
However, the analogous art of Prakosa of a cardiac electrophysiology machine learning algorithm modelling system (abstract) teaches:
wherein the trained DNN is trained using synthetic training samples having known ground truth ECG traces and known ground truth values for the parameter of the computational cardiac electrophysiology model (pages 240-242, V. Results, A. Activation Pattern Validation on Synthetic Data, and B. Activation Pattern Evaluation on Clinical Data;  “Since we have the ground truth LV endocardial electrical activation time of the patient acquired using noncontact mapping study, we are able to compare our prediction with this measurement” and “We computed the mean and variance of the electrophysiological database created previously with the patient’s LV endocardial electrical activation time ground truth value. Then, we were able to compare our prediction with these values” figures 5 and 6 show the use of ground truth values; pages 242-243, VI. Discussion, describes the use of ground truth values in the learning process for the machine learning algorithm and the types of errors within the simulations; pages 243-244, VII. Conclusion, “As the generated synthetic cardiac MR sequences have electrokinematic “ground truth” information, we have performed an inverse electrokinematic learning on this patient-specific database”; note that secondary reference Sharma teaches to using a deep neural network as the machine learning algorithm as applied to claim 1 above), and 
each of the synthetic training samples is generated by sampling values for the parameter of the computational cardiac electrophysiology model for a plurality of regions of a cardiac geometry in predetermined ranges for the regions (pages 240-242, V. Results, A. Activation Pattern Validation on Synthetic Data, and B. Activation Pattern Evaluation on Clinical Data;  “Since we have the ground truth LV endocardial electrical activation time of the patient acquired using noncontact mapping study, we are able to compare our prediction with this measurement” and “We computed the mean and variance of the electrophysiological database created previously with the patient’s LV endocardial electrical activation time ground truth value. Then, we were able to compare our prediction with these values” figure 5 shows the clinical 3-D MR sequences comparison to ground truth values which are considered to be a plurality of regions for each training sample data with figure 2 showing the cardiac geometry in relation to created meshes for a plurality of cardiac regions and ranges; figure 6 further shows the use of ground truth values; pages 242-243, VI. Discussion, describes the use of ground truth values in the learning process for the machine learning algorithm and the types of errors within the simulations; pages 243-244, VII. Conclusion, “As the generated synthetic cardiac MR sequences have electrokinematic “ground truth” information, we have performed an inverse electrokinematic learning on this patient-specific database”;), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Kiranyaz, Sharma, Harmouche, and Zhang to incorporate the machine learning training data based on ECG traces as taught by Prakosa because the electrokinematic relationship is very complex, and generating a patient-specific database, so that the learning is done on cases relatively close to the patient condition increases accuracy of the model (page 236, col 1 , paragraph 4). Optimizing the learning approach determines which kinematic descriptor is most correlated with the electrophysiology waves (page 236, col 2, paragraph 2). 
Primary reference Zettinig further fails to teach:
each of the synthetic training samples is generated by randomly sampling values
However, the analogous art of Shen of a convolutional neural network training method (abstract) teaches:
each of the synthetic training samples is generated by randomly sampling values ([0029], “For example, if the type of analysis to be performed by the convolutional neural network is identification of faces in images, then the set of training inputs includes images that include faces as well as images that do not include faces (e.g., randomly sampled background images)”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Kiranyaz, Sharma, Harmouche, Zhang and Prakosa to incorporate the training data random sampling for machine learning as taught by Shen because using random sampling of training data increases the overall accuracy of the model and limits variations such as sampling errors.

Allowable Subject Matter
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 30-32, the claims are directed to narrow features of the neural network inputs being input at different groups of layers which are merged to create the patient-specific parameters for the computational cardiac electrophysiological model. This is shown in the parallel layer processing as described in paragraphs [0035]-[0036] of the applicant’s disclosure which forms a specific type of neural network also depicted in figure 5 of the drawings. The closest prior art references of record include:
Merrill et al. (U.S. Pub. No. 20160210550) which teaches to a data processing system that utilizes neural network processing architectures to achieve data analysis in a variety of contexts such as web browsers and voice recognition ([0003]). The reference further teaches to inputs to the neural network at a variety of nodes, but fails to teach to the two group of layers merged to form an output layer, as well as teaching to the electrophysiological analysis. 
Cooper (U.S. Pat. No. 6601049) teaches to a neural network processing system with the use of multiple nodes and lateral inputs to each node of the processing layers. The reference further fails to teach to the group of layers acquiring inputs, merging the layers, and teaching to the electrophysiological analysis.
Bach (U.S. Pub. No. 20070258649) teaches to a neural network processing system with the use of multiple layers ([0024]), but the reference fails to teach to group of layers acquiring the input data values, the merged output layer, as well as teaching to any form of non-image based analysis such as electrophysiological analysis. 
For these reasons, dependent claims 30-32 would be allowable over the prior art references of record. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 11-14, 16-22, and 24-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791